Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended January 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-128614 OLYMPIC WEDDINGS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0434357 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 1453 Johnston Road, #71510, White Rock, British Columbia, Canada, V4B 5J5 (Address of principal executive offices) Registrants telephone number: (604) 506-8991 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No _X Number of shares outstanding of the registrants class of common stock as of March 14, 2007: 74,100,000 Authorized share capital of the registrant: 75,000,000 common shares , par value of $0.001 The Company recorded US $nil revenue for the quarter ended January 31, 2007. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OLYMPIC WEDDINGS INTERNATIONAL, INC. (A Development Stage Company) INTERIM FINANCIAL STATEMENTS JANUARY 31, 2007 Page Financial Statements: Balance Sheets F-2 Statements of Operations F-3 to F-4 Statements of Cash Flows F-5 Statement of Stockholders Equity F-6 Notes to Interim Financial Statements F-7 to F-12 F-1 OLYMPIC WEDDINGS INTERNATIONAL, INC (A Development Stage Company) INTERIM BALANCE SHEETS January 31, April 30, 2007 2006 (Unaudited) (See Note 1) ASSETS Current Cash $ 17,060 $ 14,463 Total Current Assets 17,060 14,463 Computer Equipment, net of depreciation of $1,093 5,465 - Office Furniture, net of depreciation of $773 6,956 - Website Development Costs, net of amortization of $982 4,847 - TOTAL ASSETS $ 34,328 $ 14,463 LIABILITIES AND STOCKHOLDERS EQUITY LIABILITIES Current Accounts payable $ 500 $ 2,086 Accrued liabilities 1,850 3,000 Total current liabilities 2,350 5,086 STOCKHOLDERS EQUITY Capital Stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 74,100,000 and 62,700,000 common shares as of October 31, 2006 74,100 24,000 and April 30, 2006, respectively Additional paid-in capital 9,900 - Accumulated comprehensive (loss) (1,593) - Deficit Accumulated During the Development Stage (50,429) (14,623) 31,978 9,377 TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ 34,328 $ 14,463 The accompanying notes are an integral part of these statements. F-2 OLYMPIC WEDDINGS INTERNATIONAL, INC. (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS PERIOD FROM INCEPTION, NOVEMBER 9, 2, 2007 (Unaudited) Three-month Three-month period period ending ending January 31, 2007 January 31, 2006 Revenue $ - $- Expenses Amortization 1,419 - Travel/Hospitality - - Office and administration 2,191 124 Organizational costs - - Professional fees 2,404 50 Marketing - - 6,014 174 Net Loss from Operations (6,014) (174) Other Income Interest income - 110 Net Loss for the Period $ (6,014) $ (64) Basic and Diluted Loss per $ nil $nil Share Weighted Average Number of 74,100,000 62,700,000 Shares Outstanding The accompanying notes are an integral part of these statements. F-3 OLYMPIC WEDDINGS INTERNATIONAL, INC. (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS PERIOD FROM INCEPTION, NOVEMBER 9, 2, 2007 (Unaudited) Cumulative Nine-month Nine-month amounts from period period November 09, ending ending 2004 (Date of January 31, January 31, Inception) to 2007 2006 January 31, 2007 Revenue $- $ - $- Expenses Amortization 2,848 - 2,848 Travel/Hospitality 2,656 - 2,656 Office and administration 5,085 606 5,936 Organizational costs - - 880 Professional fees 13,240 7,550 26,490 Marketing 11,977 - 11,977 35,806 8,156 50,787 Net Loss from Operations (35,806) (8,156) (50,787) Other Income Interest income - 358 358 Net Loss for the Period $ (35,806) $ (7,798) $ (50,429) Basic and Diluted Loss per $ nil $ nil $ nil Share Weighted Average Number of 74,415,217 62,700,000 57,192,727 Shares Outstanding The accompanying notes are an integral part of these statements. F-4 OLYMPIC WEDDINGS INTERNATIONAL, INC. (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS PERIOD FROM INCEPTION, NOVEMBER 9, 2, 2007 (unaudited) Nine month period ended Nine month period ended Cumulative amounts from November 09, January 31, 2007 January 31, 2006 2004 (Date of Inception) to January 31, 2007 Cash Flows from Operating Activities Net loss for the period $ (35,806) $ (7,798) $ (50,429) Adjustments to Reconcile Net Loss to Net Cash used by Operating Activities Amortization 2,848 - 2,848 Accounts payable and accrued liabilities (2,736) (830) 2,350 Net Cash (used in) Operating Activities (35,694) (8,628) (45,231) Cash Flows from Investing Activity Additions to capital assets Additions to intangibles (20,116) - (20,116) - - - Net Cash (used in) Investing Activities (20,116) - (20,116) Cash Flows from Financing Activity Issuance of common shares 60,000 - 84,000 Foreign currency translation adjustment (1,593) - (1,593) Net Cash provided by Financing Activities 58,407 - 82,407 Increase (Decrease) in Cash during the Period 2,597 (8,628) 17,060 Cash, Beginning of Period 14,463 23,911 - Cash, End Of Period $ 17,060 $15,283 $ 17,060 Supplemental Disclosure of Cash Flow Information Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these statements. F-5 OLYMPIC WEDDINGS INTERNATIONAL, INC. (A Development Stage Company) INTERIM STATEMENTS OF STOCKHOLDERS EQUITY JANUARY 31, 2007 (unaudited) DEFICIT CAPITAL STOCK ACCUMULATED ACCUMULATED ADDITIONAL DURING THE COMPRE- PAID-IN DEVELOPMENT HENSIVE SHARES AMOUNT CAPITAL STAGE INCOME (LOSS) TOTAL November 9, 2004  Shares issued for 19,000,000 $ 1,000 $ - $ - $ - $ 1,000 cash at $0.00005 April 16, 2005  Shares issued for 43,700,000 23,000 - - - 23,000 cash at $0.00053 Net loss for the - - - (1,969) - (1,969) period Balance, April 30, 62,700,000 24,000 - (1,969) - 22,031 2005 Net loss for the year - - - (12,654) - (12,654) Balance, April 30, 62,700,000 24,000 - (14,623) - 9,377 2006 July 5, 2006  Shares issued for cash at 11,400,000 50,100 9,900 - - 60,000 $0.00526 Foreign currency translation adjustment - (1,593) (1,593) Net loss for the - - - (35,806) - (35,806) period Balance, January 31, 74,100,000 $ 74,100 $ 9,900 $ (50,429) $ (1,593) $ 31,978 2007 The accompanying notes are an integral part of these statements. F-6 Olympic Weddings International, Inc. (A Development Stage Company) Notes to Interim Financial Statements January 31, 2007 (Unaudited) Note 1 Unaudited Statements While the information presented in the accompanying interim financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented. Except as disclosed below, these interim financial statements follow the same accounting policies and methods of their application as the Companys audited April 30, 2006 annual financial statements. It is suggested that these interim financial statements be read in conjunction with the Company audited financial statements for the year ended April 30, 2006, included in the annual report previously filed with the Securities and Exchange Commission on Form 10-KSB. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. The information as of April 30, 2006 is taken from the audited financial statements of that date. Note 2 Nature and Continuance of Operations a) Organization The Company was incorporated in the State of Nevada, United States of America on November 09, 2004. The Companys year-end is April 30 th . On October 30, 2006, the Board of Directors authorized a 19-for-1 stock split of the Companys $0.001 par value common stock. As a result of the split, 70,200,000 additional shares were issued and capital and additional paid-in capital were adjusted accordingly. All references in the accompanying financial statements to the number of common shares and per share amounts have been retroactively restated to reflect the stock split. b) Development Stage Activities The Company is in the development stage and has not yet realized any revenues from its planned operations. Olympic Weddings business plan is to develop a company that will provide personally-guided travel tour wedding packages to be held at venues where Olympic events have been celebrated. Based upon the Company's business plan, it is a development stage enterprise. Accordingly, the Company presents its financial statements in conformity with the accounting principles generally accepted in the United States of America that apply in establishing operating enterprises. As a development stage enterprise, the Company discloses the deficit accumulated during the development stage and the cumulative statements of operations and cash flows from inception to the current balance sheet date. F-7 Olympic Weddings International, Inc. (A Development Stage Company) Notes to Interim Financial Statements January 31, 2007 (Unaudited) Note 3 Significant Accounting Policies This summary of significant accounting policies is presented to assist in understanding the Companys financial statements. The financial statements and notes are representations of the Companys management who is responsible for their integrity and objectivity. These accounting policies conform to generally accepted accounting principles in the United States of America and have been consistently applied in the preparation of the financial statements. The financial statements are stated in United States of America dollars. a) Organizational and Start-up Costs Costs of start-up activities, including organizational costs, are expensed as incurred in accordance with SOP 98-5. b) Income Taxes The Company has adopted the Statement of Financial Accounting Standards No. 109  Accounting for Income Taxes (SFAS 109). SFAS 109 requires the use of the asset and liability method of accounting of income taxes. Under the asset and liability method of SFAS 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. c) Basic and Diluted Loss Per Share In accordance with SFAS No. 128  Earnings Per Share, the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At January 31, 2007, the Company had no stock equivalents that were anti-dilutive and excluded in the earnings per share computation. d) Estimated Fair Value of Financial Instruments The carrying value of the Companys financial instruments, consisting of cash, accounts payable and accrued liabilities approximate their fair value due to the short-term maturity of such instruments. Unless otherwise noted, it is managements opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial statements. e) Revenue Recognition The company has had no revenues to date. It is the Companys policy that revenues will be recognized in accordance with SEC Staff Accounting Bulletin (SAB) No. 101, "Revenue Recognition in Financial Statements." Under SAB 101, product revenues (or service revenues) are recognized when persuasive evidence of an arrangement exists, F-8 Olympic Weddings International, Inc. (A Development Stage Company) Notes to Interim Financial Statements January 31, 2007 (Unaudited) delivery has occurred (or service has been performed), the sales price is fixed and determinable and collectibility is reasonably assured. f) Foreign Currency Translations The Companys uses the Canadian dollar and the U.S. dollar as its functional currency. The Companys reporting currency is the U.S. dollar. All transactions initiated in other currencies are re-measured into the functional currency as follows: i) Monetary assets and liabilities at the rate of exchange in effect at the balance sheet date; ii) Non-monetary assets and liabilities, and equity at historical rates; and iii) Revenue and expense items at the average rate of exchange prevailing during the period. Gains and losses on re-measurement are included in determining net income for the period. Translation of balances from the functional currency into the reporting currency is conducted as follows: i) Assets and liabilities at the rate of exchange in effect at the balance sheet date; ii) Equity at historical rates; and iii) Revenue and expense items at the average rate of exchange prevailing during the period. Translation adjustments resulting from translation of balances from functional to reporting currency are accumulated as a separate component of shareholders equity as a component of comprehensive income or loss. g) Comprehensive Income (Loss) The Company has adopted Statement of Financial Accounting Standards (SFAS) No. 130, "Reporting Comprehensive Income" . SFAS 130 requires that the components and total amounts of comprehensive income be displayed in the financial statements beginning in 1998. Comprehensive income includes net income and all changes in equity during a period that arises from non-owner sources, such as foreign currency items and unrealized gains and losses on certain investments in equity securities. h) Use of Estimates The preparation of the Companys financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes. Actual results could differ from those estimates. i) Cash and Cash Equivalents F-9 Olympic Weddings International, Inc. (A Development Stage Company) Notes to Interim Financial Statements January 31, 2007 (Unaudited) The Company considers all highly liquid debt instruments with an original maturity of three months or less to be cash equivalents. j) Furniture and equipment Property and equipment are recorded at cost and depreciated over their estimated useful lives. The Company uses the straight-line method of depreciation. A summary of the estimated useful lives follows: Computer equipment 3 years Furniture and fixtures 5 years Expenditures for maintenance and repairs which do not materially extend the useful lives of property and equipment are charged to earnings. When property or equipment is sold or otherwise disposed of, the cost and related accumulated depreciation are removed from the respective accounts with the resulting gain or loss reflected in earnings. k) Website Development Costs Website development costs representing capitalized costs of design, configuration, coding, installation and testing of the Companys website are capitalized until initial implementation. Upon implementation, the asset is amortized to expense over its estimated useful life of three (3) years using the straight-line method. Ongoing website post-implementation costs of operation, including training and application maintenance, will be charged to expense as incurred. l) Concentrations Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and cash equivalents. At January 31, 2007, the Company had $4,413.05 US Funds in deposit in a business bank account which are not insured and US equivalent $12,647.40 in Canadian funds in a business bank account which are insured by a Federal Government agency. m) Earnings (Loss) Per Share Earnings (loss) per share of common stock is computed by dividing the net earnings (loss) by the weighted average number of common shares outstanding during the period. Diluted earnings per share is not shown for periods in which the Company incurs a loss because it would be anti-dilutive. n) Recent Accounting Pronouncements There were various accounting standards and interpretations issued during 2006 and 2005, none of which are expected to have a material impact on the Companys consolidated financial position, operations or cash flows. o) Other The Company consists of one reportable business segment. F-10 Olympic Weddings International, Inc. (A Development Stage Company) Notes to Interim Financial Statements January 31, 2007 (Unaudited) The Company paid no dividends during the periods presented. Note 4 Basis of Presentation  Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America, which contemplates the continuation of the Company as a going concern. However, the Company has sustained losses and has no business operations to date. These matters raise substantial doubt about the Company's ability to continue as going concern. In view of these matters, realization of certain of the assets in the accompanying balance sheet is dependent upon the Company's ability to meet its financing requirements, and the success of its future operations. The Company intends to commence its operations through equity offerings received. There is no assurance of the eventual profitability of the Company. Management believes that actions planned and presently being taken to revise the Company's operating and financial requirements provide the opportunity for the Company to continue as a going concern. The financial statements do not include any adjustments that might result from these uncertainties. Note 5 Common Stock The Companys authorized common stock consists of 75,000,000 shares with a par value of $0.001 per share. On November 09, 2004, the Company issued 19,000,000 post split shares of common stock for cash totalling $1,000 . On April 26, 2005 the Company issued 43,700,000 post split shares of common stock for cash totalling $23,000 On July 5, 2006 the Company issued 11,400,000 post split shares of common stock for cash totalling $60,000 On October 30, 2006, the Board of Directors authorized a 19 for 1 stock split of the Companys $0.001 par value common stock. As a result of the split, 70,200,000 additional shares were issued and capital and additional paid-in capital were adjusted accordingly. All references in the accompanying financial statements to the number of common shares and per share amounts have been retroactively restated to reflect the stock split. Note 6 Income Taxes The Company is subject to foreign and domestic income taxes. The Company has had no income, and therefore has paid no income tax. F-11 Olympic Weddings International, Inc. (A Development Stage Company) Notes to Interim Financial Statements January 31, 2007 (Unaudited) Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and tax purposes. The Companys deferred tax assets consist entirely of the benefit from net operating loss (NOL) carry forwards. The Companys deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the net operating loss carry forwards. Net operating loss carry forwards may be further limited by a change in company ownership and other provisions of the tax laws. The Companys deferred tax assets, valuation allowance, and change in valuation allowance are as follows: Estimated Tax Change in Net Estimated NOL NOL Benefit from Valuation Valuation Tax Period Ending Carry forward Expires NOL Allowance Allowance Benefit April 30, 2005  April 30, 2006  January 31, 2007  Income taxes at the statutory rate are reconciled to the Companys actual income taxes as follows: Income tax benefit at statutory rate resulting from net operating loss carry forward (25%) Deferred income tax valuation allowance 25% Actual tax rate 0% Note 7 Related Party Transactions The Company uses the offices of its President for its minimal office facility needs for no consideration. No provision for these costs has been provided since it has been determined that they are immaterial. F-12 Item 2. Managements Plan of Operation Olympic Weddings International, Inc. (Olympic or the Company) was incorporated on November 9, 2004, in the State of Nevada, U.S.A. The principal executive offices of the Company are located at 1453 Johnston Road, #71510, White Rock, British Columbia, Canada, V4B 5J5. Our telephone number is (604) 506-8991. The Company is qualified to do business in the Province of British Columbia, Canada pursuant to being extra-provincially registered. On May 10, 2006 our Registration Statement on Form SB-2 was declared effective, and on July 5, 2006, we completed a maximum offering of a maximum of 600,000 common shares at a price of $0.10 per share (post split price of $0.00526 per share). On October 6, we obtained regulatory approval to post our common shares for trading on the OTC/BB under the trading symbol OWED. On October 30, 2006 we affected a 19-for-1 forward split on our outstanding common shares. Common stockholders of record on October 25, 2006, were given eighteen (18) additional common shares for each common share held. As a result, there were 74,100,000 common shares outstanding. We currently have no revenue from operations. We are in a start-up phase with our existing assets and we have no significant assets, tangible or intangible. There can be no assurance that we will generate revenues in the future, or that we will be able to operate profitably in the future, if at all. We have incurred net losses in the two (2) fiscal year periods since inception of our operations in November 2004. We have never declared bankruptcy, have never been in receivership, and never been involved in any legal action or proceedings. Since becoming incorporated, we have not made any significant purchase or sale of assets, nor have we been involved in any mergers, acquisitions or consolidations. We are in the process of establishing ourselves as a company to provide personally-guided travel tour wedding packages to be held at locations where the Olympic Games have been held.
